199 F.2d 301
COMMISSIONER OF INTERNAL REVENUEv.PHILADELPHIA TITLE INS. CO.
No. 10801.
United States Court of Appeals Third Circuit.
Argued October 16, 1952.
Decided October 22, 1952.

Harry Marselli, Washington, D. C. (Ellis N. Slack, Acting Asst. Atty. Gen., on the brief), for appellant.
Herman H. Greenberg, Philadelphia, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This appeal by the Commissioner relates to the accruability of Pennsylvania share taxes paid by the taxpayer. The tax court permitted the taxpayer to accrue the taxes for the year in which it was required to file its Pennsylvania return although payment was not made until the next year. The taxpayer is on an accrual basis.


2
We think the conclusion reached by the tax court, 17 T.C. 1068, is correct.


3
The decision of the tax court will be affirmed.